Citation Nr: 9914248	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-20 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 30 percent for a left 
knee disability, following termination of a temporary total 
disability rating based on hospitalization for service-
connected disability with convalescence.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1966 to 
September 1971.  

A review of the evidence of record discloses that by rating 
decision dated in January 1998, service connection for 
residuals of a neck injury secondary to service-connected 
left knee disability, service connection for residuals of 
broken nose secondary to service-connected left knee 
disability, service connection for loss of teeth secondary to 
service-connected left knee disability, and entitlement to a 
total rating based on unemployability due to service-
connected disabilities, was denied.  The veteran was notified 
of the determination by communication dated that month.  On a 
VA Form 9 dated in February 1998, the veteran wrote that 
"there was not to be a claim made for a broken nose or loss 
of teeth..." and proceeded to stated that he sustained injuries 
which were the result of his left knee giving out on him and 
these included a severe concussion, a broken nose, loss of 
teeth, and facial abrasions.

The RO construed these statements as a notice of disagreement 
with the denials of service connection for neck injury, 
broken nose, and loss of teeth.  It issued a statement of the 
case as to these issues in October 1998.  The veteran has not 
submitted a substantive appeal in response to the statement 
of the case.  The Board cannot adjudicate a claim for which 
an appeal has not perfected.  An appeal is not perfected in 
the absence of a substantive appeal.  Fenderson v. West, 12 
Vet. App. 119, 131 (1999).

By rating decision dated in September 1998, service 
connection for residuals of a concussion with facial 
abrasions secondary to his service-connected left knee 
disability and entitlement to automobile and/or adaptive 
equipment only were denied.  Service connection for right 
patellar osteophytosis was granted, and a 10 percent 
evaluation was assigned, effective June 25, 1998.  The 
veteran was informed of the determination by communication 
dated that same month.  A notice of disagreement with the 
determination has not been received.  

Further review of the evidence of record discloses that in 
the hearing officer's decision dated in September 1998, 
entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or based 
on being permanently housebound and eligibility to 
dependents' educational assistance under the provisions of 
38 U.S.C.A. Chapter 35 were denied.  The veteran was informed 
by communication dated that month.  A notice of disagreement 
with the determination has not been received.


REMAND

With regard to the left knee disability, the veteran was 
assigned a 100 percent rating based on hospitalization with 
convalescence from September 15, 1998, under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5055 (1998).  The pre-
hospital rating of 30 percent was to be reestablished, 
effective November 1, 1999.  The Board notes that replacement 
of any joint with a prosthesis, warrants a 100 percent 
evaluation for a one-year period following implantation of 
the prosthesis.  Thereafter, a 60 percent evaluation is 
warranted if there are chronic residuals consisting of 
severely painful motion or severe weakness in the affected 
extremity.  With intermittent degrees of residual weakness, 
pain, or limitation of motion, that disability will be rated 
by analogy to Diagnostic Codes 5256, 5261 or 5262.  The 
minimum evaluation is 30 percent.  38 C.F.R. Part 4, Code 
5055 (1998).  

The veteran is currently in receipt of the maximum evaluation 
for his knee disability.  See 38 C.F.R. § 4.25 (1998) 
(providing for a maximum evaluation of 100 percent for 
service connected disability).  The veteran is disputing the 
proposal to reduce his evaluation to 30 percent effective in 
November 1999.  The Board cannot determine, at this point, 
what the veteran's disability will be at the time of the 
scheduled reduction. 

In view of the foregoing, the case is REMANDED for the 
following:  

1.  The RO should contact the veteran and 
request that he furnish information as to 
any treatment he has received for the 
left knee disability since the 
hospitalization by VA in September 1998.  
The RO should then take all necessary 
steps to obtain any of those records not 
part of the claims folder, and associate 
them with the folder.  

2.  The veteran should be afforded an 
appropriate examination, to assess the 
nature and extent of his service-
connected left knee disability after the 
expiration of the 100 percent evaluation.  
All indicated diagnostic studies and 
specialized examinations should be 
performed.  The claims folder should be 
available to the examiner for review 
prior to the examination.  The examiner 
is requested to furnish an opinion as to 
the following:  (a) Is the service-
connected left knee disability manifested 
by weakened movement, fatigability, or 
incoordination?  If so, the examiner 
should comment on the severity of the 
weakness.  

(b)  The examiner should also comment on 
whether there is pain which is physically 
manifested on movement of the joint, on 
the presence and degree of, or absence 
of, muscle atrophy attributable to the 
service-connected disability, on the 
presence or absence of changes in 
condition of the skin indicative of 
disease due to the service-connected 
disability, or on the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

3.  Following the above, the RO should 
review the examination report and ensure 
that all requested information has been 
provided.  If not, the examination should 
be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2, (1998).  
Thereafter, the case should be reviewed 
by the RO.  Consideration should be 
accorded as to whether 38 C.F.R. §§ 4.40, 
4.45, and VAOPGCPREC 23-97 apply, and if 
so, whether they provide a basis for a 
change in the award of compensation 
benefits.  

Thereafter, if the benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his representative should 
be furnished with a supplemental statement of the case and be 
provided an opportunity for response.  The case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order.  By this action, the Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



